EXHIBIT 10.36.1


SUBLEASE TERMINATION AGREEMENT


THIS SUBLEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into as of
August 10, 2017, by and between AVAYA INC., a Delaware corporation
(“Sublandlord”) and TELENAV, INC., a Delaware corporation (“Subtenant”).


Recitals


WHEREAS, The Prudential Insurance Company of America (“Landlord”) and
Sublandlord are parties to that certain Lease Agreement dated as of August 25,
2011 (as the same may have been amended, the “Lease”), pursuant to which
Landlord has leased to Sublandlord certain premises containing approximately
257,155 rentable square feet (the “Leased Premises”) in the building located at
4655 Great America Parkway, Santa Clara, California, (the “Building”), as more
particularly described therein;


WHEREAS, Sublandlord and Subtenant entered into that certain Sublease dated as
of November 11, 2015 (as may have been amended from time to time, the
“Sublease”), under which Sublandlord leases to Subtenant approximately 54,635
rentable square feet of the Leased Premises, as more particularly described
therein (the “Subleased Premises”);


WHEREAS, on January 19, 2017, Sublandlord and its affiliated co-debtor entities
(the “Debtors”) filed voluntary petitions pursuant to title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) with the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”). Sublandlord’s bankruptcy proceeding is being jointly administered under
case number 17-10089 (SMB) and styled as In re Avaya Inc., et al. (the
“Bankruptcy Proceeding”).


WHEREAS, Sublandlord and Subtenant mutually desire to terminate and cancel the
Sublease and, except as set forth below, to mutually release each other from
their respective obligations thereunder.


NOW, THEREFORE, in consideration of the above and for other good and valuable
consideration, the receipt and sufficiency of which is hereby confirmed,
Sublandlord and Subtenant have agreed as follows:


1.Defined Terms. All capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Sublease.


2.Termination of Sublease. Subject to satisfaction of the Conditions Precedent
(as defined below), the Sublease and the subtenancy created thereunder will
remain in full force and effect until the date on which the Conditions Precedent
have been satisfied (the “Early Termination Date”), at which time the Sublease
and the Sublease term will end and terminate.







--------------------------------------------------------------------------------




3.Conditions Precedent. The early termination of the Sublease as contemplated by
Section 2 above shall be subject to prior satisfaction of the following
conditions precedent (the “Conditions Precedent”):


(a)    Subtenant shall have provided Sublandlord with written notice confirming
that Subtenant and Landlord have entered into a direct lease for the Subleased
Premises (the “Direct Lease”);


(b)    Subtenant shall have paid all amounts due and payable under the Sublease
to Sublandlord through the effective date of the Direct Lease; and


(c)    The Bankruptcy Court shall have entered a final, non-appealable order
(the “Order”) approving the assumption of the Lease, including an amendment of
the Lease under which the Subleased Premises are surrendered by Tenant and are
no longer subject to the Lease.


4.Return of Security Deposit and Prorated Rent. Within ten (10) days following
satisfaction of the Conditions Precedent, Sublandlord shall return to Subtenant
(a) the full Security Deposit paid by Subtenant to Sublandlord pursuant to
Section 10(a) of the Sublease and (b) if the Conditioned Precedent are satisfied
on date that is not the last day of a calendar month, the prorated amount of any
rent paid by Subtenant to Sublandlord under the Sublease (other than any amounts
that are paid in arrears). This obligation shall survive the termination of the
Sublease and for the avoidance of doubt, such obligation shall not be released
under Section 5 of the Agreement.


5.Release of Liability. As of the Early Termination Date, Sublandlord and
Subtenant shall be fully and unconditionally released and discharged from their
respective obligations arising from or connected with the Sublease, other than
those matters which expressly survive the expiration or earlier termination of
the Sublease pursuant to the terms hereof or of the Sublease. Except as provided
in the immediately preceding sentence, this Agreement shall fully and finally
settle all demands, charges, claims, accounts, or causes of action of any
nature, including, without limitation, both known and unknown claims and causes
of action that arose out of or in connection with the Sublease, and it
constitutes a mutual release with respect to the Sublease.


6.Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed to be an original, and all of which together shall constitute
but one and the same instrument.


7.Miscellaneous:


(a)    Voluntary Agreement. In entering into and signing this Agreement, such
party has had the benefit of the advice of attorneys of such party’s own
choosing, and enters into this Agreement freely by such party’s own choosing and
judgment, and without duress or other influence.




2



--------------------------------------------------------------------------------




(b)    Attorneys’ Fees. If any party commences an action against the other party
arising out of or in connection with this Agreement, the prevailing party shall
be entitled to recover from the losing party reasonable attorneys’ fees and
costs of suit.


(c)Successors. This Agreement shall be binding on and inure to the benefit of
the parties and their successors.


[Remainder of page intentionally left blank.]


3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.


SUBLANDLORD:
TELENAV, INC.
AVAYA INC.,
a Delaware corporation
By:    /s/ Michael Strambi    
By:    /s/ James M Chirico, Jr.    
Its: Chief Financial Officer    
Its:    James M. Chirico, Jr.    
 
Chief Operating Officer
 
 
 













4

